Kellogg, J. (dissenting):
The defendant had no right to reject the show cases if they were constructed and delivered according to the contract. There is no claim that any of them were not constructed according to the contract except the glove case. Aside from the objection to the glove case the Dodge Company claimed damages for delay in delivery and for a broken glass in one of the other cases. The defendant evidently claimed that the show cases were properly constructed and that the company must accept them. There is no evidence indicating whether or not the dry goods company had the right to reject the cases. If the cases complied with the contract they became the property of the Dodge Company notwithstanding its protests. The defendant is not now contending that the show cases were not constructed and delivered according to ¿he contract. The *94defendant has no more right, after the bankruptcy, to change its position and elect to take back the cases than the other company has to change its position and keep them. The rights of the parties depend upon the questions whether there was a right to reject the cases, and if there was such right whether thuy were rejected. The correspondence and the use of the showcases for months make an acceptance of all the cases, except perhaps there was a question of fact with reference to the glove case. I, therefore, favor a reversal.